Name: 80/652/EEC: Commission Decision of 23 June 1980 approving the plan submitted by the Kingdom of Spain for the eradication of African swine fever
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-11

 Avis juridique important|31980D065280/652/EEC: Commission Decision of 23 June 1980 approving the plan submitted by the Kingdom of Spain for the eradication of African swine fever Official Journal L 177 , 11/07/1980 P. 0055****( 1 ) OJ NO L 133 , 31 . 5 . 1979 , P . 27 . COMMISSION DECISION OF 23 JUNE 1980 APPROVING THE PLAN SUBMITTED BY THE KINGDOM OF SPAIN FOR THE ERADICATION OF AFRICAN SWINE FEVER ( 80/652/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 79/509/EEC OF 24 MAY 1979 ON FINANCIAL AID FROM THE COMMUNITY FOR THE ERADICATION OF AFRICAN SWINE FEVER IN SPAIN ( 1 ), WHEREAS BY LETTER OF 29 FEBRUARY 1980 THE KINGDOM OF SPAIN COMMUNICATED TO THE COMMISSION A PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER ; WHEREAS , AFTER EXAMINATION , THIS PLAN HAS BEEN FOUND TO BE IN ACCORDANCE WITH THE ABOVEMENTIONED DECISION , AND IN PARTICULAR WITH THE CRITERIA LAID DOWN IN ARTICLE 3 THEREOF ; WHEREAS , THEREFORE , THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE FULFILLED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER SUBMITTED BY THE KINGDOM OF SPAIN IS HEREBY APPROVED . ARTICLE 2 THE PERIOD FOR THE IMPLEMENTATION OF THE FIVE-YEAR PLAN REFERRED TO IN ARTICLE 1 SHALL RUN FROM 1 JULY 1980 . DONE AT BRUSSELS , 23 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT